Citation Nr: 1034530	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 24, 2008, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted TDIU, effective from January 24, 2008.  The 
Veteran disagrees with the assigned effective date.  

In May 2010, a hearing was held at the RO before the undersigned 
Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A formal claim for TDIU was received from the Veteran on 
January 24, 2008.

2.  By rating action in April 2008, the RO granted TDIU, 
effective from the date of claim of January 24, 2008.  

3.  As of May 11, 2007, the Veteran had service-connected 
disabilities that could be combined to meet the schedular 
requirements for TDIU as a single disability with a rating of 60 
percent.  

4.  It was factually ascertainable that entitlement to TDIU was 
warranted as of May 11, 2007.  




CONCLUSION OF LAW

An effective date of May 11, 2007, but not earlier, for the 
assignment of TDIU is warranted.  38 U.S.C.A. §§ 5101(a), 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.155, 
3.157, 3.400(o)(2), 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to his claim for entitlement to a TDIU, the Veteran is 
challenging the initial evaluation assigned following the grant 
of a TDIU.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in 
this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
VA treatment records and afforded him a VA examination in March 
2008.  The duty to assist has therefore been satisfied.  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.  
Regardless, the Veteran stated on his May 2009 VA Form 9 that he 
"waives VCAA."

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim 
for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 
31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 
(2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to the effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation that provides that the effective date 
for an award of increased compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

As to the terms "application" or "claim," the Board notes that 
once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2009).

The Veteran did not appeal an April 10, 2007, Board decision 
which, in part, denied entitlement to TDIU.  Thereafter, a formal 
claim for TDIU was received from the Veteran on January 24, 2008.  
See VA Form 21-8940, dated January 24, 2008.

Thereafter, by rating action in April 2008, the RO granted TDIU, 
effective from the date of claim of January 24, 2008, based on 
March 2008 VA examination manifestations of PTSD, including a 
global assessment of functioning (GAF) scale score of 45, which 
was found by the examiner to indicate that the Veteran was 
completely and totally unemployable.  However, the Board's review 
of VA treatment records reflects that the Veteran's symptoms were 
essentially consistent during the year prior to his claim as 
demonstrated by GAF scores of 49 assigned in June, October, and 
December 2007.  

In addition, as of May 11, 2007, the Veteran was assigned a 50 
percent rating for his service-connected PTSD and a 10 percent 
rating for his service-connected tinnitus, which resulted from 
the same combat service as his PTSD.  In the April 2004 rating 
decision that awarded service connection for PTSD and tinnitus, 
as to both claims the RO noted the Veteran's in-service training 
in grenade and rocket launching and overhead artillery fire.  
Thus, since the two disabilities occurred from the same etiology 
or action, these disabilities may be combined to meet the 60 
percent schedular threshold for entitlement to TDIU based on a 
single disability.  38 C.F.R. § 4.16(a) (2009).  

Accordingly, since VA treatment records reflect that it was 
factually ascertainable that entitlement to TDIU was warranted as 
of the date schedular requirements were met for a TDIU on May 11, 
2007, the Board finds that the criteria for entitlement to an 
earlier effective date of May 11, 2007, for the assignment of 
TDIU is warranted.  Since the schedular threshold requirement for 
TDIU was not met until May 11, 2007, entitlement to an even 
earlier effective date is not warranted.


ORDER

Entitlement to an effective date of May 11, 2007, but not 
earlier, for the assignment of TDIU is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


